409 U.S. 1095
93 S. Ct. 904
34 L. Ed. 2d 679
Betty WELLSv.Edwin EDWARDS et al.
No. 72-621.
Supreme Court of the United States
January 8, 1973

The judgment is affirmed.
Mr. Justice WHITE, with whom Mr. Justice DOUGLAS and Mr. Justice MARSHALL join, dissenting.
The Louisiana constitutional provisions, which this Court today upholds against appellant's renewed constitutional attack, provide for the election of the State's Supreme Court Justices from election districts that are established without regard to population. Voters in five districts, composed of varying numbers of parishes, elect one justice each. A sixth district elects two justices. La. Const., Art. VII, § 9. The record before the District Court indicated that there was 'considerable deviation between the population of some of the [election] districts,' 347 F. Supp., at 454,1 and that, therefore, the votes of some qualified voters, depending on the happenstance of residence, were of less value in electing justices than others, cast elsewhere. But the District Court refused even to consider this evidence and, relying on a few isolated sentences in Hadley v. Junior College District, 397 U.S. 50, 90 S. Ct. 791, 28 L. Ed. 2d 45 (1970), concluded that 'the concept of one-man, one-vote apportionment does not apply to the judicial branch of the government.' 347 F. Supp., at 454. Summary judgment was entered against appellant, who had attacked the Louisiana scheme under the Equal Protection Clause of the Fourteenth Amendment.
In Hadley, we held that the one-person, one-vote principle extended to the election of trustees for a consolidated junior college district. In doing so, Mr. Justice Black, writing for the Court, stated broadly that, as a general rule, 'whenever a state or local government decides to select persons by popular election to perform governmental functions, the Equal Protection Clause of the Fourteenth Amendment requires that each qualified voter must be given an equal opportunity to participate in that election.' 397 U.S., at 56, 90 S. Ct. 791. The District Court in this case sezed upon the phrase 'persons . . . to perform governmental functions,' and concluded that such persons were limited to 'officials who performed legislative or executive type duties.' 347 F. Supp., at 455.2 I find no such limiting import in the phrase. Judges are not private citizens who are sought out by litigious neighbors to pass upon their disputes. They are state officials, vested with state powers and elected (or appointed) to carry out the state government's judicial functions. As such, they most certainly 'perform governmental functions.' Indeed, this Court held precisely that nearly a decade ago, in Gray v. Sanders, 372 U.S. 368, 83 S. Ct. 801, 9 L. Ed. 2d 821 (1963), by invalidating Georgia's county unit system that had been used for counting Democratic Party primary votes for United States Senator, Governor, Statehouse Officers, Justices of the Supreme Court, and Judges of the Court of Appeals. Nowhere did we suggest that the county unit system was any less unconstitutional for the election of judges than for the election of governor. On the contrary, with the most direct language possible, the Court stated (id., at 379-380, 83, S.Ct. 801):
'The concept of 'we the people' under the Constitution      visualizes no preferred class of voters but equality among      those who meet the basic qualifications. The idea that every      voter is equal to every other voter in his state, when he      casts his ballot in favor of one of several competing      candidates, underlies many of our decisions.'
We have held that a State may dispense with certain elections altogether, see Sailors v. Board of Education, 387 U.S. 105, 87 S. Ct. 1549, 18 L. Ed. 2d 650 (1967); cf. Fortson v. Morris, 385 U.S. 231, 87 S. Ct. 446, 17 L. Ed. 2d 330 (1966), and we have suggested that not all persons must be permitted to vote on an issue that may affect only a discernible portion of the public, see Kramer v. Union Free School District, 395 U.S. 621, 632, 89 S. Ct. 1886, 23 L. Ed. 2d 583 (1969). What I had thought the apportionment decisions at least established is the simple constitutional principle that, subject to narrow exceptions,3 once a State chooses to select officials by popular vote, each qualified voter must be treated with an equal hand and not be subjected to irrational discrimination based on his residence. See Reynold v. Sims, 377 U.S. 533, 554-555, 84 S. Ct. 1362, 12 L. Ed. 2d 506 (1964). Nothing could be plainer from Mr. Justice Black's statement in Hadley (397 U.S. 54-55, 90 S. Ct. 791):


1
'[W]hile the office of junior college trustee differs in      certain respects from those offices considered in prior      cases, it is exactly the same in the one crucial factor—these      officials are elected by popular vote.


2
'When a court is asked to decide whether a State is required      by the Constitution to give each qualified voter the same      power in an election open to all, there is no discernible,      valid reason why constitutional distinctions should be drawn      on the basis of the purpose of the election. If one person's      vote is given less weight through unequal apportionment, his      right to equal voting participation is impaired just as much      when he votes for a school board member as when he votes for      a state legislator. While there are differences in the powers      of different officials, the crucial consideration is the      right of each qualified voter to participate on an equal      footing in the election process. It should be remembered that      in cases like this one we are asked by voters to insure that      they are given equal treatment, and from their perspective      the harm from unequal treatment is the same in any election,      regardless of the officials selected.'


3
The judgment of the District Court is questionable under a decade of this Court's decisions. It as least warrants plenary review here.



1
 The record indicates that in 1970 the election districts ranged in population from 369,485 to 682,072. The two-justice district had a total population of 1,007,449.


2
 There is language in other district court opinions to the effect that one-person, one-vote principle does not apply to the judiciary. See, e. g., Holshouser v. Scott, 335 F. Supp. 928 (MDNC 1971), aff'd, 409 U.S. 807, 93 S. Ct. 43, 34, L.Ed.2d 68 (1972); Buchanan v. Rhodes, 249 F. Supp. 860 (ND Ohio), appeal dismissed for want of jurisdiction, 385 U.S. 3, 87 S. Ct. 33, 17 L. Ed. 2d 3 (1966); Stokes v. Fortson, 234 F. Supp. 575 (ND Ga. 1964). See also New York State Assn. of Trial Lawyers v. Rockefeller, 267 F. Supp. 148 (SDNY 1967). The statutory schemes involved in those cases, however, differ materially from the Louisiana provisions at issue here. For example, in Holshouser and Stokes, district Judges were nominated through primaries in districts with varying populations; the judges were elected, however, on a statewide basis that conformed to the one-person, one-vote principle. In this context, the district courts rejected the claim that plaintiffs' primary votes were 'diluted' by the general election. Cf. Sailors v. Board of Education, 387 U.S. 105, 87 S. Ct. 1549, 18 L. Ed. 2d 650 (1967); Dusch v. Davis, 387 U.S. 112, 87 S. Ct. 1554, 18 L. Ed. 2d 656 (1967). In Buchanan, plaintiffs claimed that the apportionment of trial judges in the State resulted in fewer judges per capita in urban districts than in rural districts. Plaintiffs challenged the apportionment on the ground that it denied them speedy justice, not on the ground that their vote in statewide elections was diluted.
See generally Note, The Equal-Population Principle: Does It Apply To Elected Judges?, 47 Notre Dame L. 316 (1971).


3
 For example, in Hadley, Mr. Justice Black conceded the possibility 'that there might be some case in which a State elects certain functionaries whose duties are so far removed from normal governmental activities and so disproportionately affect different groups that a popular election in compliance with Reynolds . . . might not be required.' 397 U.S., at 56, 90 S. Ct. 791. See Avery v. Midland County, 390 U.S. 474, 483-484, 88 S. Ct. 1114, 20 L. Ed. 2d 45 (1968).